                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Helen Renee Murray,                     )            Civil Action No. 1:19-cv-00304-JMC
                                        )
                             Plaintiff, )
                                        )
       v.                               )                 ORDER AND OPINION
                                        )
Andrew M. Saul, Commissioner of         )
Social Security Administration,         )
                                        )
                             Defendant. )
____________________________________)

       This action arises from Plaintiff Helen Renee Murray’s application to the Social Security

Administration seeking Child’s Insurance Benefits (“CIB”) and Supplemental Security Income

(“SSI”) under the Social Security Act (“the Act”), 42 U.S.C. § 405(g) (2019). The matter before

the court for review of the Magistrate Judge’s Report and Recommendation (“Report”), which

recommends that the court reverse the Commissioner’s decision. (ECF No. 18 at 29.) For the

reasons stated herein, the court ACCEPTS the Magistrate Judge’s Report (ECF No. 18),

REVERSES the decision of the Commissioner, and REMANDS this action for further

administrative proceedings.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which the court incorporates

herein without a full recitation. (ECF No. 18 at 2–16.) Plaintiff applied for CIB and SSI, claiming

she has been disabled since January 5, 2015, due to obesity, panic disorder, neurocognitive, gout

and loss of central acuity. (Id. at 2, 15–16 (citing ECF Nos. 9-3 at 48–49; 9-6 at 2–7, 10–11).) The

Social Security Administration denied Plaintiff’s initial application and her subsequent request for

reconsideration. (Id. (citing ECF Nos. 9-2 at 12–16; 9-4 at 7–11, 17–21; 22–26).) Plaintiff appeared



                                                 1
before an Administrative Law Judge (“ALJ”), who ultimately issued an “Unfavorable Decision”

in November 2017, which denied her request for CIB and SSI. (Id. (citing ECF Nos. 9-2 at 9–62).)

The ALJ made the following findings of fact and conclusions of law:

       Born on July 9, 1993, the claimant had not attained age 22 as of January 5, 2015,
       the alleged onset date (20 C.F.R. §§ 404.102, 416.120(c)(4) and 404.350(a)(5).

       The claimant has not engaged in substantial gainful activity since January 5, 2015,
       the alleged onset date (20 C.F.R. §§ 404.1571 et seq., and 416.971 et seq.).

       The claimant has the following severe impairments: obesity, panic disorder,
       neurocognitive, gout and loss of central acuity (20 C.F.R. § 404.1520(c) and
       416.920(c)).

       The claimant does not have an impairment or combination of impairments that
       meets or medically equals the severity of one of the listed impairments in 20 C.F.R.
       Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526,
       416.920(d), 416.925 and 416.926).

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform less tha[n] the full range of sedentary work
       as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a) except the claimant could
       lift, carry, push and pull no more than 10 pounds at a time with occasional lifting
       or carrying articles, for example, docket files, ledgers and small tools. The claimant
       could sit for 6-hours in an 8-hour workday; stand 2 hours in an 8-hour workday and
       walk 2 hours in an 8-hour workday. She could frequently balance, stoop and crouch;
       occasionally kneel, crawl and climb stair/ramps; and should never climb ladders,
       ropes or scaffolds. The claimant should perform no work requiring fine visual
       acuity. She could occasionally be exposed to unprotected heights and moving
       mechanical parts. The claimant is limited to performing simple, routine tasks. She
       could occasionally respond appropriately to supervisors, coworker[s] and the
       general public.

       The claimant has no past relevant work (20 C.F.R. §§ 404.1565 and 416.965).

       The claimant was born on July 9, 1993 and was 21 years old, which is defined as a
       younger individual age 18–44, on the alleged disability onset date (20 C.F.R. §§
       404.1563 and 416.963).

       The claimant has at least a high school education and is able to communicate in
       English (20 C.F.R. §§ 404.1564 and 416.964).

       Transferability of job skills is not an issue because the claimant does not have past
       relevant work (20 C.F.R. §§ 404.1568 and 416.968).

                                                 2
       Considering the claimant’s age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy
       that the claimant can perform (20 C.F.R. §§ 404.1569, 404.1569(a), 416.969, and
       416.969(a)).

       The claimant has not been under a disability, as defined in the Social Security Act,
       from January 5, 2015, through the date of this decision (20 C.F.R. §§ 404.350(a)(5),
       404.1520(g) and 416.920(g)).

(Id. at 15–16 (citing ECF No. 9-2 at 14–25).) Plaintiff appealed the ALJ’s decision, but the Appeals

Council denied her appeal in November 2018. (Id. (citing ECF No. 9-2 at 2–6).)

       On February 1, 2019, Plaintiff filed a Complaint seeking judicial review of her CIB and

SSI application, claiming that the ALJ erred in reaching the decision and seeks a reversal and

remand of this case for further administrative proceedings. (ECF No. 1.) Specifically, Plaintiff

contends that (1) “the ALJ relied on the [vocational expert’s] testimony without resolving conflicts

between it and the [Dictionary of Occupational Titles]”; and (2) “the ALJ did not account for all

of Plaintiff’s limitations in the [residual functional capacity] assessment.” (ECF No. 18 at 16.) The

Commissioner filed the Society Security Administrative Record on June 6, 2019. (ECF No. 9.)

Plaintiff filed a brief on August 8, 2019 (ECF No. 13), and the Commissioner filed a brief on

September 17, 2019, claiming that the ALJ’s decision is supported by substantial evidence (ECF

No. 15).

       The Magistrate Judge issued a Report on January 27, 2020, recommending that this court

reverse and remand the case for further administrative proceedings because “the court cannot

determine that the Commissioner’s decision is supported by substantial evidence.” (ECF No. 18 at

29.) For example, the Magistrate Judge concluded that, applying the majority rule, remand is

warranted when an ALJ fails “to resolve a conflict between a restriction in the RFC assessment to

jobs ‘not require[ing] fine visual acuity’ and jobs described in the DOT as requiring frequent and



                                                 3
constant near acuity.” (ECF No. 18 at 24–25 (citing Cercoply v. Astrue, C/A No. 4:11-cv-02186-

TER, 2013 WL 655954 (D.S.C. Feb. 22, 2013)).) Consequently, “the undersigned is constrained

to find an apparent conflict existed between the restriction in the RFC assessment to no work

requiring fine visual acuity and the DOT’s descriptions of the jobs identified by the VE as requiring

frequent near acuity[,]” and therefore, “[i]n light of the ALJ’s failure to elicit an explanation and

resolve the apparent conflict between the VE’s testimony and the DOT, the undersigned

recommends the court find substantial evidence does not support the ALJ’s finding at step five of

the evaluation process.” (Id. at 25–26.)

       As to the issue of Plaintiff’s reasoning level, the Magistrate Judge determined that “[t]he

VE’s testimony and the DOT do not conflict . . . but an apparent conflict remains unresolved as to

whether the visual limitations in the RFC assessment would permit Plaintiff to perform the jobs

the ALJ cited to meet his burden at step five.” (Id. at 28.)

       Finally, regarding whether the ALJ failed to assess Plaintiff’s RFC in accordance with

S.S.R. 96-8p, the Report provides: “The undersigned acknowledges the record on remand will

likely contain additional evidence not before the ALJ at the time of the first hearing that may

necessitate reconsideration of the RFC assessment. Therefore, given the recommendation for

remand, the undersigned declines to address Plaintiff’s additional allegations of error.” (Id. at 28–

29.) The parties were apprised of their opportunity to file specific objections to the Report on

January 27, 2020, and that specific objections to the Report were due by February 10, 2020. (See

id.) In a Reply filed on February 10, 2020, the Commissioner explained that he “does not intend

to file objections to the Magistrate Judge’s [Report].” (ECF No. 19 at 1.)

                                       II. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local



                                                  4
Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Furthermore, a failure to file specific, written objections to the

Report results in a party’s waiver of the right to appeal from the judgment of the court based upon

such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept, reject, or modify, in

whole or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions.

28 U.S.C. § 636(b)(1).

                                           III. DISCUSSION

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report. See Camby, 718 F.2d at 199.

Furthermore, a failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the court based upon such recommendation. See 28 U.S.C.

§ 636(b)(1). The court concludes that the Magistrate Judge’s Report accurately summarizes the

law and correctly applies it to the instant case and finds that there is no clear error in the Report.



                                                  5
See Diamond, 416 F.3d at 315.

                                     IV. CONCLUSION

       After a thorough review of the evidence and the record, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 18), REVERSES the decision of the

Commissioner, and REMANDS this action for further administrative proceedings regarding the

issues discussed in this order.

       IT IS SO ORDERED.




                                                   United States District Judge

April 3, 2020
Columbia, South Carolina




                                            6
